*556In a proceeding pursuant to Real Property Tax Law article 11 to foreclose tax liens, Adam Quinn appeals from an order of the Supreme Court, Orange County (Owen, J.), dated March 4, 2004, which denied his motion to vacate a judgment of foreclosure and sale of the same court dated November 5, 2002.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the City of Newburgh’s mailing of notice of tax foreclosure proceedings by certified mail, return receipt requested to the appellant, instead of by “certified mail,” as required by Real Property Tax Law § 1125 (1) (a), did not render the foreclosure proceedings defective. Moreover, the City satisfied due process by affording the appellant notice that was reasonably calculated to apprise him of the existence of the foreclosure action (see Kennedy v Mossafa, 100 NY2d 1, 9 [2003]).
The appellant’s remaining contentions are without merit. S. Miller, J.P., Luciano, Crane and Lifson, JJ., concur.